Citation Nr: 1017894	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-28 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from August 1942 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The  issues of entitlement to aid and attendance benefits and 
claims of clear and unmistakable error with respect to rating 
actions in November 1947 and October 2005 have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action. 


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during combat 
service.  

2.  Tinnitus had its onset during combat service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during combat 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2009).  

2.  Tinnitus was incurred during combat service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant service 
connection for hearing loss and tinnitus, the Board finds 
that any failure on the part of VA to notify and/or develop 
the claim pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to a review of the 
claims on the merits.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show:  (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

When the evidence shows that a veteran engaged in combat with 
the enemy during his service, his lay testimony of injuries 
sustained during service will be sufficient to establish an 
in-service incurrence so long as it is consistent with the 
circumstances, conditions, or hardships of that service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley, 5 
Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that his hearing loss and tinnitus arose 
out of his combat service during World War II, including an 
occasion when he was wounded by an exploding enemy mortar.  
His DD Form 214 indicates that the Veteran was the recipient 
of the Purple Heart Medal for a gunshot wound, and there is 
no evidence directly contradicting any of the Veteran's 
claims of exposure.  The Board will, therefore, concede the 
Veteran's noise exposure as claimed and that his claimed 
hearing loss and tinnitus are consistent with his combat 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  

The Board has considered the evidence relevant to these 
claims, and notes that VA audiological results from September 
2005 support a finding of current hearing disability for VA 
benefits purposes.  38 C.F.R. § 3.385 (2009).  They also 
provide evidence of a current diagnosis of tinnitus. 

The Board also notes that while the September 2005 VA 
examiner believed that the Veteran's hearing loss and 
tinnitus were not related to the Veteran's military service, 
her conclusion (and the conclusion of the February 2010 VA 
audiologist who merely echoed her opinions) was based on the 
Veteran's report of the development of bilateral hearing loss 
10 years prior to the examination, and tinnitus, five to six 
years prior to the examination, and the fact that he did not 
begin to wear hearing aids until 2001.  However, the evidence 
of record reflects the Veteran's statement in his November 
2005 notice of disagreement that his hearing loss and 
tinnitus had become worse in recent years and the Board finds 
the Veteran to be a credible witness in this regard.  The 
examiner also did not provide an explanation as to why the 
fact that the Veteran did not begin using hearing aids until 
2001 precluded the possibility of a relationship between the 
Veteran's service and his current bilateral hearing loss and 
tinnitus.  Thus, since the VA examiners' opinions are 
essentially based on an assumption with which the Board does 
not agree, the Board finds that it is based on an inaccurate 
premise, and therefore of limited evidentiary value.  Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

On the other hand, while the Veteran's September 2009 
supporting private medical opinion is not clear in its 
rationale, it is still based on a review of a complete 
history and physical examination, including military noise 
examinations, hearing tests, and the Veteran's medical 
records for the years 1941 to 1945, during which time the 
Veteran served in the field artillery and was wounded.  Thus, 
when the examiner concludes that the Veteran's hearing loss 
and tinnitus were more likely than not aggravated by his past 
military work associated with significant noise exposure in 
the military, the Board finds that a reasonable 
interpretation of the examiner's statements would be that the 
examiner additionally considered the Veteran's statements 
that he had problems with hearing loss and tinnitus since 
service, and that the problems had only begun to worsen in 
the past 10 years.  

Accordingly, because the evidence reflects exposure to noise 
during combat service, and tinnitus and bilateral hearing 
loss by VA standards have been found to be documented 
bilaterally and consistent with such noise exposure during 
service, with one opinion in favor of service connection and 
one joint opinion concluding that such a link is unlikely 
based on an inaccurate premise, the Board will give the 
Veteran the benefit of the doubt, and find that the Veteran's 
bilateral hearing loss and tinnitus are of service origin.  
Accordingly, the Board finds that the evidence supports 
entitlement to service connection for the Veteran's hearing 
loss and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


